


110 HR 3374 IH: To improve the ability of small communities to coordinate

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3374
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To improve the ability of small communities to coordinate
		  with universities and design professionals in developing a vision to address
		  their local needs.
	
	
		1.Short titleThis Act may be cited as the Small
			 Community Visioning Improvement Act.
		2.FindingsThe Congress finds the following:
			(1)Small communities are vital components of
			 the nation’s economic, social, agricultural, historic, and cultural
			 fabric.
			(2)Our national character has been shaped by
			 and is forever tied to the landscape in and surrounding small
			 communities.
			(3)A growing number of small communities are
			 facing significant challenges that place their long-term viability at risk,
			 including economic hardship, declining population, eroding tax bases, and
			 environmental pressures.
			(4)Revitalizing and strengthening small
			 communities begins by helping residents of those communities to articulate and
			 formalize their vision for the future and to develop an action plan to achieve
			 that vision, including in the areas of economic development, agriculture,
			 tourism, transportation, land use, education, recreation, and culture, and by
			 understanding the amenity characteristics of landscapes.
			(5)In many cases, a community’s vision for the
			 future is rooted in and inseparable from the landscape, including the natural
			 and built environments.
			(6)Landscape architects have the education,
			 training, and skills, including in the areas of community involvement and
			 public participation, land use planning, design, project visualization
			 techniques, scenic resource assessment, mapping and Geographic Information
			 Systems (GIS), environmental analysis, and environmental psychology, that
			 ideally qualify them to lead community visioning efforts.
			(7)Expanding Federal support for small
			 community visioning is an investment in the future of small communities and
			 will leverage additional public and private sector participation in such
			 efforts.
			(8)Successful community visioning efforts have
			 yielded tangible results with regard to the enhancement of transportation
			 corridors, economic development initiatives, land use policies, conservation of
			 natural and community resources, community master plans, and park and
			 recreation plans.
			3.Community
			 visioning pilot initiative
			(a)PurposesThe
			 purposes of this section are to—
				(1)develop and
			 facilitate innovative visions that help small communities to address pressing
			 local needs;
				(2)facilitate
			 coordination between small communities, land-grant and other universities, and
			 design professionals;
				(3)encourage
			 public-private partnerships; and
				(4)translate the small
			 community's vision into images of design projects that integrate physical
			 planning and design techniques, with sustainable community action, at the
			 appropriate geographic scale.
				(b)DefinitionsIn
			 this section:
				(1)The term
			 small community visioning process means the process described in
			 subsection (c)(2).
				(2)The term
			 small community means a political subdivision of a State with a
			 population less than 25,000 individuals, an Indian tribe (as defined by section
			 2(7) of the Native American Graves Protection and Repatriation Act), a native
			 Hawaiian organization (as defined by paragraph (11) of such section), or an
			 Alaskan native village (as defined by section 3(c) of the Alaska Native Claims
			 Settlement Act).
				(3)The term
			 design professional means a landscape architect licensed pursuant
			 to State law or other individual with demonstrated skills, training, and
			 education in community involvement and public participation, land use planning,
			 design, project visualization techniques, scenic resource management, mapping
			 and Geographic Information Systems (GIS), environmental analysis, and
			 environmental psychology.
				(4)The term
			 eligible grant recipient means a small community, a land grant
			 university or college established pursuant to the Morrill Act, an institution
			 of higher education (as defined in section 101 of the Higher Education Act of
			 1965), or an economic or community development entity authorized by a State or
			 political subdivision of a State.
				(5)The term
			 construction documents means technical documents, drawings, and
			 designs which contain dimensions, measurements, material specifications, and
			 other technical information necessary to complete design plans.
				(6)The term
			 Department means the Department of Agriculture.
				(7)The term
			 Secretary means the Secretary of Agriculture.
				(c)Grant
			 authority
				(1)In
			 generalThe Secretary shall make grants to eligible grant
			 recipients for the purposes of carrying out small community visioning
			 processes.
				(2)Small community
			 visioning processIn order to be eligible for a grant under this
			 section, the applicant must use a small community visioning process that
			 includes the following:
					(A)Soliciting and
			 organizing public participationThe broadest segment of the
			 public is invited to participate, and the process is structured to maximize
			 participation and maintain efficiency.
					(B)Needs
			 determinationThe small community determines whether the
			 community requires assistance through this process with a broad-based needs
			 assessment or whether it has identified a specific need through a prior
			 community-based process that the community wants to address through the small
			 community visioning process. Needs may include the areas of economic
			 development, transportation, land use, agriculture, and the natural, cultural,
			 and aesthetic values of the community.
					(C)Developing
			 design optionsMembers of the community engage in a series of
			 discussions to articulate their vision for addressing the identified need.
			 Design professionals facilitate the discussions, help members of the community
			 identify areas of consensus, and begin translating the vision into images,
			 including sketches, maps, digital images, computer simulations, and design
			 concepts. The vision and design options are refined in an ongoing dialogue
			 until community consensus is reached and physical designs for 1 or more
			 projects are finalized.
					(D)Implementation
			 planningDesign professionals, members of the public, and others
			 develop and finalize a plan that describes the specific steps the community
			 would take to achieve its vision. At a minimum, the plan should
			 identify—
						(i)projects relating
			 to that vision, including projects the community can undertake and complete
			 with existing resources, personnel, and funding, and projects which the
			 community could undertake and complete only with the infusion of additional
			 resources, personnel, and funding;
						(ii)government
			 agencies, nongovernmental entities, and other potential partners that could
			 participate in implementation; and
						(iii)possible sources
			 of public and private funding to achieve the vision.
						(d)Application
			 processes
				(1)In
			 generalNot later than 60 days after the Secretary issues final
			 regulations under subsection (h), the Secretary shall solicit applications for
			 grants from eligible grant recipients. The application shall include the
			 following:
					(A)A statement of the
			 needs that the small community would address through the small community
			 visioning process, or a statement that the small community requires assistance
			 to identify such a need.
					(B)A brief
			 description of process the small community used or will use to involve a
			 diverse cross-section of residents of the community in determining the
			 need.
					(C)A description of
			 how the applicant will use the services of design professionals or university
			 programs with demonstrated expertise in small community visioning processes in
			 providing assistance to the small community.
					(D)A description of
			 how the applicant will involve a diverse cross-section of residents of the
			 small community in the visioning process.
					(E)A description of the phases of the
			 visioning process, the anticipated outcomes of each phase, and of the visioning
			 initiative as a whole.
					(F)A detailed budget
			 for the visioning process, including the contribution to be provided by the
			 applicant pursuant to subsection (h) or a request for waiver of such a
			 contribution.
					(G)A description of
			 the steps the applicant will take to—
						(i)assess the
			 effectiveness of the visioning process in addressing the community's need;
			 and
						(ii)integrate the
			 findings of the needs determination into ongoing efforts to implement the
			 vision developed pursuant to this section.
						(2)Alternative
			 application processThe Secretary may establish an alternative
			 application process through which eligible grant recipients may apply for
			 funding sufficient to facilitate small community visioning processes in 2 or
			 more small communities without having to apply separately for a grant for each
			 community. The alternative application shall include the following:
					(A)A description of
			 the applicant's capabilities to achieve the purposes of this section, including
			 a description of experience providing the assistance described in this
			 section.
					(B)If the applicant
			 is an institution of higher education or land grant university or college and
			 has an accredited undergraduate or graduate degree program in landscape
			 architecture, a description of the substantive role that the landscape
			 architecture program will play in carrying out the purposes of this
			 section.
					(C)A description of
			 how the applicant will use the services of design professionals and university
			 programs with demonstrated expertise in small community visioning processes, in
			 carrying out the purposes of this section.
					(D)A description of
			 the phases of the small community visioning process, and the anticipated
			 outcomes of each phase.
					(E)A projection of
			 the number of small communities that the applicant could assist with the grant
			 amount requested during the fiscal year in which the grant would be received,
			 and with a proposed schedule for providing the assistance.
					(F)A detailed budget
			 for the activities to be carried out by the applicant with the grant.
					(G)A description of
			 the steps the applicant will take to—
						(i)assess the
			 effectiveness of the visioning process in addressing each community's need;
			 and
						(ii)support
			 community-based efforts to integrate the findings of the assessments into
			 ongoing efforts to implement the vision developed pursuant to this
			 section.
						(e)Grant award
			 considerationsIn making grants under this section, the Secretary
			 shall consider—
				(1)the value of
			 making grants to communities of various population sizes;
				(2)the geographic
			 distribution of the grants; and
				(3)the value of
			 giving priority to applicants with well-defined community, private sector, and
			 university participation.
				(f)Grant amounts
			 and administrative expenses
				(1)AmountsA
			 grant under this section shall not exceed—
					(A)$25,000, if the
			 application for the grant was submitted pursuant to subsection (d)(1);
			 or
					(B)$250,000, if the application for the grant
			 was submitted pursuant to subsection (d)(2).
					(2)Administrative
			 expensesThe Secretary may
			 use not more than 10 percent of the total amount appropriated under this
			 section for each fiscal year to administer this section. A recipient of a grant
			 under this section may use not more than 25 percent of the grant for
			 administration.
				(3)LimitationA
			 grant under this section shall not be used to develop or produce construction
			 documents.
				(g)Recipient
			 contribution requirement
				(1)In
			 generalAs a condition of receiving a grant under this section,
			 the grantee shall contribute, from non-Federal sources, to the activities for
			 which the grant is made an amount equal to 20 percent of total costs of the
			 activities.
				(2)Use of in-kind
			 contributionsThe Secretary shall allow a grantee to meet the
			 requirement of paragraph (1) by making qualifying in-kind contributions of such
			 type as the Secretary may allow in regulations.
				(3)WaiverThe
			 Secretary may waive the requirement of paragraph (1) in the case of a recipient
			 who demonstrates to the Secretary's satisfaction that the recipient is
			 incapable of meeting the requirement.
				(h)RegulationsWithin
			 180 days after the date of the enactment of this section and after opportunity
			 for public comment, the Secretary shall issue such regulations as the Secretary
			 deems appropriate to carry out this section.
			(i)Report to the
			 congressNot later than 3 years after the date of the enactment
			 of this section, the Secretary shall submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report that describes, at a minimum—
				(1)the most effective
			 practices and procedures used to assist communities in the small community
			 visioning process;
				(2)examples of the
			 public-private partnerships developed to identify and implement community
			 goals;
				(3)examples of the
			 tangible, physical outcomes of small community visioning processes funded under
			 this section;
				(4)recommendations
			 for improving, strengthening, and expanding the program carried out under this
			 section; and
				(5)a
			 list of all grantees under this section, the city and State in which the
			 grantees are located, and grant amounts received by each grantee.
				(j)Authorization of
			 appropriations
				(1)In
			 generalFor grants under this section, there are authorized to be
			 appropriated to the Secretary not more than $5,000,000 for each of fiscal years
			 2008 through 2012.
				(2)Reservation of
			 funds for applications to assist multiple small communitiesNot
			 less than 40 percent of the amounts made available to carry out this section
			 for each fiscal year shall be made available for grants for applications
			 submitted pursuant to subsection (d)(2).
				(3)Availability of
			 appropriationsFunds made available to carry out this section are
			 authorized to remain available until expended.
				
